Title: Thomas Jefferson to Martha Jefferson Randolph, 22 November 1817
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                    
                        Poplar Forest
Nov. 22. 17.
                    
                    I arrived here, my dear daughter after a disagreeable journey, one day shut up at Warren by steady rain, the next travelling thro a good deal of drizzle & rain, and the last excessive cold, the road being full of ice. but all well in the end. Johnny Hemings had made great progress in his work. his calculation is that he may possibly finish by this day fortnight, but possibly & almost probably not till this day three weeks. it is necessary therefore that Cretia’s Johnny should be here this day fortnight with the cart for  this day fortnight for which purpose he must leave Monticello  Thursday morning the 3d of December. I shall be glad if you will send by him my old Rocquelo which will be found on the couch in the chamber. mr Burwell, & mrs Trist have staid a day with me and are now starting after an early breakfast. I have time therefore only to add my affections to all and my most especiall love to yourself, inclosing a letter for mr Bacon on the mission of Johnny
                    Th: Jefferson
                